Title: From John Adams to the President of Congress, 6 August 1781
From: Adams, John
To: President of Congress,McKean, Thomas



Amsterdam, 6 August 1781. RC in John Thaxter’s hand PCC, No. 84, III, f. 347–350. printed : Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 4:623..
In this letter, which was read in Congress on 16 Nov., John Adams provided an English translation of a report dated 13 July at St. Petersburg. Taken from the Gazette d’Utrecht of 6 Aug., it disclosed that the Russian government had instructed its minister in London to join with the Swedish and Danish ministers in representations concerning Britain’s declaration of war against the Netherlands. The report also indicated that the British minister at St. Petersburg had received his government’s answer to the preliminary articles proposed for the Austro-Russian mediation, but that its contents remained unknown. The same report appeared in the Gazette de Leyde of 10 August. Adams indicated that one need only look to experience and George III’s speech on 18 July to know the likely nature of Britain’s response. He then declared: “Thus all Europe is to be bubbled by a species of Chicanery, that has been the derision of America for a Number of Years. In time the Courts of Europe will learn the nature of these british tricks by Experience, and receive them with the Contempt or the Indignation they deserve.”
